The transactions described in this Form 4 were executed by Real Estate Investment Group LP This statement is being filed jointly by Mr. Eduardo S. Elsztain ("Elsztain"), Consultores Assets Management S.A. ("CAM"), Consultores Venture Capital Uruguay S.A. ("CVC Uruguay"), Agroinvestment S.A. ("Agroinvestment"), Consultores Venture Capital Ltd. ("CVC Cayman"), Ifis Limited ("IFIS"), Inversiones Financieras del Sur S.A. ("IFISA"), Cresud Sociedad Anonima Comercial, Inmobiliaria, Financiera y Agropecuaria ("Cresud"), Agrology S.A. ("Agrology"), IRSA Inversiones y Representaciones Sociedad Anonima ("IRSA"), Tyrus S.A. ("Tyrus"), Real Estate Investment Group L.P ("REIG"), Jiwin S.A. ("Jiwin"), and Idalgir S.A. ("Idalgir"), Real Estate Investment Group II LP ("REIG II") and Real Estate Investment Group III LP ("REIG III" and together with Elsztain, CAM, CVC Uruguay, Agroinvestment, CVC Cayman, IFIS, IFISA, Cresud, Agrology, IRSA, Tyrus, REIG, Jiwin, Idalgir REIG II and REIG III the "Reporting Persons"). Mr. Elsztain is a citizen of the Republic of Argentina who serves as Chairman of the board of directors of each of the following companies, except for Agrology and REIG: (i) IFIS, a limited liability company organized under the laws of Bermuda; (ii) IFISA, a stock corporation organized under the laws of the Republic of Uruguay; (iii) Cresud, a stock corporation organized under the laws of the Republic of Argentina; (iv) IRSA, a stock corporation organized under the laws of the Republic of Argentina; (v) Agrology, a stock corporation organized under the laws of the Republic of Argentina; (vi) CAM, a limited liability company organized under the laws of Argentina; (vii) CVC Cayman, a limited liability company organized under the laws of Cayman Island; (viii) CVC Uruguay, a limited liability company organized under the laws of the Republic of Uruguay; (ix) Agroinvestment, a stock corporation organized under the laws of the Republic of Uruguay; (x) Tyrus, a stock corporation organized under the laws of the Republic of Uruguay; (xi) Jiwin, a stock corporation organized under the laws of the Republic of Uruguay, who serves as general partner of Real Estate Investment Group L.P; (xii) REIG, a limited partnership organized under the laws of Bermuda; (xiii) Idalgir, a stock corporation organized under the laws of the Republic of Uruguay. (xiv) REIG II, a limited partnership organized under the laws of Bermuda and (xv) REIG III, a limited partnership organized under the laws of Bermuda. Elsztain's principal offices are located at Bolivar 108, 1st floor, Buenos Aires, Argentina; IFIS' principal offices are located at Mintflower Place 4th floor, 8 Par-La-Ville Road Hamilton HM 08 Bermuda; IFISA's principal offices are located at Ruta 8, 17,500, Edificio @1 Local 106, CP 91609, Montevideo, Republic of Uruguay; Cresud's principal offices are located at Moreno 877, 23rd Floor, (C1091AAQ) Ciudad Autonoma de Buenos Aires, Argentina; IRSA's principal offices are located at Bolivar 108, 1st floor, Buenos Aires, Argentina; Agrology's principal offices are located at Moreno 877, 21st floor (C1091AAQ), Buenos Aires, Argentina; CAM's principal offices are located at Bolivar 108, 1st floor, Buenos Aires, Argentina; CVC Cayman's principal offices are located at 89, Nexus Way, 2nd floor Camana Bay, P.O. Box 31106, SMB, Grand Cayman, KY1-1205, Cayman Islands; CVC Uruguay's principal offices are located at Ruta 8, 17,500, Edificio @1 Local 106, CP 91609 Montevideo, of the Republic of Uruguay; Agroinvestment's principal offices are located at Zabala 1422, 2nd floor, Montevideo, Republic of Uruguay; REIG principal offices are located at Clarendon House 2 Church Street,
